UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6289


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ARTHUR F. JONES, a/k/a Arthur Palmer, a/k/a June, a/k/a Junior,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:99-cr-00362-DCN-1)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur F. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arthur F. Jones seeks to appeal the district court’s order construing his petition for

a writ of audita querela as a 28 U.S.C. § 2255 motion and dismissing it as successive and

unauthorized. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Jones has not made

the requisite showing.      Accordingly, we deny Jones’ motion for a certificate of

appealability and dismiss the appeal. We further deny Jones’ motions to dismiss the

indictment, to expedite, and for judicial notice. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2